Exhibit 10.12

 

SECOND AMENDMENT AGREEMENT

 

This SECOND AMENDMENT AGREEMENT (this “Amendment”), is dated as of November 4,
2014, by and among NUTRACEUTICAL INTERNATIONAL CORPORATION, a Delaware
corporation (“Holdings”), NUTRACEUTICAL CORPORATION, a Delaware corporation (the
“Borrower”), the Banks (as defined below) signatory hereto, and COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
in its capacity as administrative agent (in such capacity, “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Holdings, the financial institutions party thereto as
“Banks” (each individually, a “Bank” and collectively, the “Banks”), and
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of December 15, 2010 (as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of April 1, 2013,
the “Existing Credit Agreement”); and

 

WHEREAS, the Borrower has requested that Administrative Agent and the Banks
amend certain terms of the Existing Credit Agreement as more specifically set
forth herein; and

 

WHEREAS, Administrative Agent and the Banks party hereto have agreed to the
requested amendments on the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Existing Credit Agreement or the
Restated Credit Agreement (as defined below), as the context may require, and
further agree as follows:

 

1.                                      Amendments to  Existing Credit
Agreement.

 

(a)                                 The Existing Credit Agreement is hereby
amended and restated to be in the form of Annex 1 hereto (the Existing Credit
Agreement, as so amended and restated in its entirety, being referred to as the
“Restated Credit Agreement”).

 

(b)                                 Annexes I, III, IV, V, VII, VIII and IX to
the Existing Credit Agreement are hereby amended and restated to be in the form
of Schedules 1.13, 6.16, 6.17, 6.21, 7.03, 8.03, and 8.05 attached to this
Amendment.

 

(c)                                  Except as expressly set forth therein, all
Exhibits referred to in the Restated Credit Agreement shall be deemed to refer
to the corresponding Exhibits to the Existing Credit Agreement.

 

2.                                      Revolving Loan Commitments.  For the
avoidance of doubt, on the Amendment Effective Date, each Bank agrees that it
shall have a Revolving Loan Commitment under the

 

--------------------------------------------------------------------------------


 

Restated Credit Agreement in the amount set forth opposite such Bank’s name on
Schedule 1.13 attached to this Amendment.

 

3.                                      No Other Amendments.  Except as
expressly set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment, modification, or waiver of any
right, power or remedy of Administrative Agent or the Banks under the Existing
Credit Agreement or any of the other Credit Documents, nor constitute a waiver
of any provision of the Existing Credit Agreement or any of the other Credit
Documents.  Except for the amendments set forth above, the text of the Existing
Credit Agreement and all other Credit Documents shall remain unchanged and in
full force and effect and Holdings, Borrower and each other Credit Party hereby
ratifies and confirms its obligations thereunder.  This Amendment shall not
constitute a modification of the Existing Credit Agreement or any of the other
Credit Documents or a course of dealing with Administrative Agent or the Banks
or variance with the Existing Credit Agreement or any of the other Credit
Documents such as to require further notice by Administrative Agent or any Bank
to require strict compliance with the terms of the Existing Credit Agreement and
the other Credit Documents in the future.  Each Credit Party acknowledges and
expressly agrees that Administrative Agent and the Banks reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Existing Credit Agreement and the other Credit Documents, as amended herein.

 

4.                                      Representations and Warranties.  In
consideration of the execution and delivery of this Amendment by Administrative
Agent and the Banks, each Credit Party hereby represents and warrants in favor
of Administrative Agent and the Banks as follows:

 

(a)                                 The execution, delivery and performance by
each Credit Party of this Amendment (i) are all within such Credit Party’s
corporate or limited liability company powers, (ii) have been duly authorized by
all necessary corporate or limited liability company or other organizational
action of such Credit Party, (iii) will not contravene any applicable provision
of any law, statute, rule or regulation, or any order, writ, injunction or
decree of any court or governmental instrumentality, (iv) will not conflict or
be inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Security Documents) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of Holdings or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement or instrument to which Holdings or any of its Subsidiaries is a party
or by which it or any of its property or assets are bound or to which it may be
subject, and (v) will not violate any provision of the Certificate of
Incorporation or By-Laws of Holdings or any of its Subsidiaries;

 

(b)                                 No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery or performance by any Credit Party of this
Amendment, except authorizations or approvals that have been obtained and
notices or filings that have been made;

 

(c)                                  This Amendment has been duly executed and
delivered by each Credit Party, and constitutes a legal, valid and binding
obligation of each Credit Party enforceable against each Credit Party in
accordance with its terms, except as such enforceability may be

 

2

--------------------------------------------------------------------------------


 

limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(d)                                 As of the date hereof, after giving effect
to this Amendment, the representations and warranties made by or with respect to
the Credit Parties, or any of them, under the Restated Credit Agreement and any
of the other Credit Documents, are true and correct in all material respects
(except to the extent already qualified by materiality or Material Adverse
Effect, in which case such representations and warranties shall be true and
correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent already
qualified by materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date;

 

(e)                                  Immediately after giving effect hereto, no
event has occurred and is continuing which constitutes a Default or an Event of
Default; and

 

(f)                                   As of the date hereof, no Credit Party has
knowledge of any challenge to Administrative Agent’s or any Bank’s claims
arising under the Credit Documents, or to the effectiveness of the Credit
Documents.

 

5.                                      Effectiveness; Conditions
Precedent.  This Amendment shall become effective as of the date set forth above
(such date being referred to as the “Amendment Effective Date”) upon
Administrative Agent’s receipt of each of the following, in each case reasonably
satisfactory to Administrative Agent in form and substance:

 

(a)                                 Executed Counterparts. A counterpart of this
Amendment to be executed and delivered by Administrative Agent, the Banks, the
Borrower, Holdings and each Subsidiary Guarantor.

 

(b)                                 Opinions of Counsel to Credit Parties. The
favorable written opinion (addressed to Administrative Agent and the Banks and
dated the Amendment Effective Date) of Kirkland & Ellis LLP, counsel to each
Credit Party, regarding this Amendment and the Credit Documents and such other
matters as Administrative Agent shall reasonably request.

 

(c)                                  Corporate Documents. Such documents and
certificates as Administrative Agent may reasonably request relating to the
organization, existence and good standing of each Credit Party, the
authorization of this Amendment and the Credit Documents, the identity,
authority and capacity of each Authorized Officer authorized to act on behalf of
a Credit Party in connection with this Amendment and any other legal matters
relating to the Credit Parties.

 

(d)                                 Security Documents. The Security Agreement,
duly executed and delivered by the Credit Parties and Collateral Agent, and the
results, dated as of a recent date prior to the Amendment Effective Date, of
searches conducted in the UCC filing records in each of the governmental offices
in each jurisdiction in which any Credit Party is located and the applicable
governmental office in each jurisdiction in which any Collateral is located,
which in each case shall have revealed no Liens with respect to any of the
Collateral except Permitted

 

3

--------------------------------------------------------------------------------


 

Liens and except as to which Administrative Agent shall have received (and is
authorized to file) termination statements or documents (Form UCC-3 or such
other termination statements or documents as shall be required by applicable
law) fully executed or in appropriate form for filing. In addition,
Administrative Agent shall have received evidence that all filings,
registrations and recordings have been made in the appropriate governmental
offices, and all other action has been taken, that Administrative Agent deems
necessary or desirable in order to create, in favor of Collateral Agent on
behalf of the Banks, a perfected first-priority Lien on the Collateral described
in the Security Agreement, subject to no other Liens except for Permitted Liens.
Without limiting the foregoing, each Credit Party shall deliver to
Administrative Agent, to the extent not previously delivered to Administrative
Agent: (x) all certificates, if any, representing the Pledged Securities,
promissory notes, if any, evidencing all Indebtedness owed to such Credit Party
as of the Amendment Effective Date to the extent required to be pledged pursuant
to the Security Agreement (including Intercompany Notes required by
Section 8.05(g) of the Restated Credit Agreement), and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates and promissory notes; and (y) all documentation, including UCC
financing statements, required by law or reasonably requested by Administrative
Agent to be filed, registered or recorded to create or perfect the Liens
intended to be created under the Security Agreement.

 

(e)                                  Subsidiary Guaranty. The Subsidiary
Guaranty duly executed and delivered by the Subsidiary Guarantors.

 

(f)                                   Notes. The Revolving Notes, substantially
in the form of Exhibit B-1 to the Existing Credit Agreement, duly executed by
the Borrower for each Bank reflecting such Bank’s Revolving Loan Commitment as
of the Amendment Effective Date.

 

(g)                                  Officer’s Certificate. A certificate dated
as of the Amendment Effective Date signed by an Authorized Officer of the
Borrower stating that the representations in  Sections 4(d) and 4(e) of this
Amendment have been satisfied as of such date.

 

(h)                                 Flood Certificates. A flood determination
certificate for each parcel of Mortgaged Property and evidence that all flood
insurance required to be maintained under the Restated Credit Agreement and the
Security Documents has been obtained and is in effect.

 

(i)                                     Insurance. Evidence that all insurance
(including flood insurance to the extent applicable) required to be maintained
under the Restated Credit Agreement and the Security Documents has been obtained
and is in effect, together with the certificates of insurance, naming Collateral
Agent, on behalf of the Banks, as an additional insured and a lender’s loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Credit Parties that constitute Collateral
and all endorsements thereto required under the Restated Credit Agreement and
the Security Documents.

 

(j)                                    Mortgage Release. A Full Release and
Satisfaction of Mortgage executed by the Collateral Agent for that certain
Mortgage, Security Agreement, Assignment of Leases, Rents and Profits, and
Fixture Filing by Seychelles Organics, Inc. dated as of December 15, 2010 in
favor of the Collateral Agent.

 

4

--------------------------------------------------------------------------------


 

(k)                                 Fees. Evidence that the Borrower shall have
paid all accrued fees and expenses of Administrative Agent, the Collateral Agent
and the Banks as required to be paid on the Amendment Effective Date under the
terms of any letter agreement between the Borrower and Administrative Agent,
including the fees, charges and disbursements of Greenberg Traurig LLP, special
New York counsel to Administrative Agent, in connection with the negotiation,
preparation, execution, and delivery of the this Amendment (directly to such
counsel if requested by Administrative Agent).

 

(l)                                     Miscellaneous.  Such information,
certificates, reports, statements, or other documents as Administrative Agent
may reasonably request.

 

6.                                      Condition Subsequent. No later than 30
days after the Amendment Effective Date, Borrower shall execute and deliver, or
cause to be executed and delivered, to Administrative Agent, Endorsements naming
Administrative Agent, on behalf of and for the benefit of the Secured Parties,
as the lender’s loss payee or additional insured, as applicable, for each Credit
Party’s insurance policies as required under Section 7.03, in each case duly
executed or otherwise effective and reasonably acceptable to Administrative
Agent; provided that Administrative Agent in its discretion may from time to
time extend in writing the deadline set forth in this Section 6 if Borrower is
using commercially reasonable efforts to obtain or perform the items required by
this Section 6 and Administrative Agent provides written notice of such
extension thereafter to the Banks.

 

7.                                      Costs and Expenses.  The Credit Parties
agree, jointly and severally, to pay on demand all reasonable out-of-pocket
costs and expenses of Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for Administrative Agent with respect
thereto).

 

8.                                      Affirmation of Holdings Guaranty. By
executing this Amendment, Holdings hereby ratifies, acknowledges, consents and
agrees that all of its obligations and liability under the Holdings Guaranty (as
defined in the Existing Credit Agreement) remain in full force and effect under
the Restated Credit Agreement, and that the execution and delivery of this
Amendment and any and all documents executed in connection therewith shall not
alter, amend, reduce or modify its obligations and liability under the Holdings
Guaranty as set forth in the Restated Credit Agreement.

 

9.                                      Acknowledgment of Security Interests.
Each Credit Party hereby acknowledges that, as of the date hereof, the security
interests and liens granted to Collateral Agent pursuant to the Credit Documents
(including, without limitation, all Liens granted pursuant to the Mortgages) are
(i) in full force and effect and are enforceable in accordance with the terms of
the applicable Credit Documents and (ii) hereby ratified, confirmed and
continued and shall continue to secure, without interruption or impairment of
any kind, the Obligations (as defined in the Restated Credit Agreement), except
to the extent such liens have been (a) amended and restated by the Security
Agreement delivered on the Amendment Effective Date or (b) specifically released
pursuant to (1) the mortgage release delivered pursuant to Section 5(j) of this
Amendment or (2) Section 15 of this Amendment.

 

5

--------------------------------------------------------------------------------


 

10.                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.  Delivery of a signature page hereto
by facsimile transmission or by other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

11.                               Reference to and Effect on the Credit
Documents.  Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Credit Documents to “the Credit Agreement”,
“thereunder”, “thereof”, or words of like import referring to the Existing
Credit Agreement, shall mean and be a reference to the Restated Credit
Agreement.

 

12.                               Governing Law.  This Amendment shall be deemed
to be made pursuant to the laws of the State of New York with respect to
agreements made and to be performed wholly in the State of New York and shall be
construed, interpreted, performed and enforced in accordance therewith.

 

13.                               Final Agreement.  This Amendment represents
the final agreement among the Borrower, Guarantors, Administrative Agent and the
Banks as to the subject matter hereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.

 

14.                               Credit Document.  This Amendment shall be
deemed to be a Credit Document for all purposes under the Restated Credit
Agreement.

 

15.                               Release of American Nutritional Casualty
Insurance, Inc.  Upon the effectiveness of this Amendment, (i) American
Nutritional Casualty Insurance, Inc. (“ANCI”) shall be released from its
Obligations under the Credit Documents and (ii) all assets of ANCI shall be
released from the Liens arising under the Security Documents.  In furtherance of
the foregoing, the Collateral Agent shall promptly terminate the Uniform
Commercial Code financing statement filed with the Bureau of Conveyances of the
Department of Land and Natural Resources of Hawaii that names ANCI, as debtor,
and the Collateral Agent, as secured party, and agrees to deliver to the
Borrower (at the Borrower’s sole cost and expense) any other release
documentation that the Borrower may reasonably request to evidence the release
of ANCI from the Credit Documents and the release of ANCI’s assets from the
Liens arising under the Security Documents.

 

[Remainder of this page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.

 

HOLDINGS:

NUTRACEUTICAL INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Frank W. Gay II

 

 

Name:

Frank W. Gay, II

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

BORROWER:

NUTRACEUTICAL CORPORATION

 

 

 

 

 

 

 

By:

 

/s/ Frank W. Gay II

 

 

Name:

Frank W. Gay, II

 

 

Title:

Chief Executive Officer

 

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

GUARANTORS:

AU NATUREL, INC.

AU NATUREL (CANADA), INC.

AU NATUREL (JAPAN), INC.

AU NATUREL (UK), INC.

BEEHIVE ORGANICS, INC.

ELEPHANT PHARMACY, INC.

FUNFRESH FOODS, INC.

HEALTHWAY CORPORATION

MIA ROSE, INC.

MONARCH NUTRACEUTICALS, INC.

NATURAL BALANCE, INC.

NATURE’S DISCOUNT, INC.

NUTRA, INC.

NUTRABRANDS, INC.

NUTRACOMP, INC.

NUTRAFORCE, INC.

NUTRAGARDEN, INC.

NUTRAMARKS, INC.

NUTRAPACK, INC.

NUTRAPRO, INC.

NUTRAPURE, INC.

NUTRASOURCING, INC.

OD, INC.

PEP PRODUCTS, INC.

PIONEER NUTRITIONAL FORMULAS, INC.

SEYCHELLES ORGANICS, INC.

SUNFEATHER NATURAL SOAP COMPANY, INC.

SUSTAINABLE LABS, INC.

VITADOLLAR, INC.

WOODLAND PUBLISHING, INC.

 

 

 

By:

 

/s/ Frank W. Gay II

 

 

Name:

Frank W. Gay, II

 

 

Title:

Chief Executive Officer

 

 

 

 

 

FRESH ORGANICS, INC.

FRESH TO YOU, INC.

FRESH VITAMINS, INC.

ORDERDOG, INC.

 

 

 

 

 

By:

 

/s/ Cory J. McQueen

 

 

Name:

Cory J. McQueen

 

 

Title:

Secretary

 

 

 

 

 

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NATURE’S PRINT, INC.

OD, LLC

WELLNESS TEAM, INC.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Hinrichs

 

 

Name:

Jeffrey A. Hinrichs

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

ALL ONE, INC.

HONEY GARDENS, INC.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Hinrichs

 

 

Name:

Jeffrey A. Hinrichs

 

 

Title:

President

 

 

 

 

 

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, COLLATERAL AGENT
AND BANKS:

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent, Collateral Agent and a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Eric Hurshman

 

 

 

Name:

Eric Hurshman

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Naoko Kojima

 

 

 

Name:

Naoko Kojima

 

 

 

Title:

Executive Director

 

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

 

By:

 

/s/ Troy S. Akagi

 

 

 

Name:

Troy S. Akagi

 

 

 

Title:

Senior Vice President

 

SECOND AMENDMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Index to Annexes and Schedules

 

Annex 1

 

Schedule 1.13

 

Schedule 6.16

 

Schedule 6.17

 

Schedule 6.21

 

Schedule 7.03

 

Schedule 8.03

 

Schedule 8.05

 

--------------------------------------------------------------------------------